Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00675-CV

                                       Tom RETZLAFF,
                                          Appellant

                                                v.

         Philip R. KLEIN, Klein Investigations & Consulting, and James W. Landess,
                                         Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17145
                         Honorable Antonia Arteaga, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the trial court’s order is
AFFIRMED. The stay imposed by this court’s October 21, 2016 order is LIFTED. It is ORDERED
that Appellees Philip R. Klein, Klein Investigations & Consulting, and James W. Landess recover
the costs of this appeal from Appellant Tom Retzlaff.

       SIGNED August 2, 2017.


                                                 _____________________________
                                                 Karen Angelini, Justice